RESOLUCIÓN
La Comisión Especial creada en virtud de la Resolución de 6 de marzo de 2003, In re Práctica Finan. Uso Notario, 158 D.P.R. 921 (2003), para investigar, entre otros asuntos, la actuación de los notarios que intervienen como agentes de cierre, de desembolso o agentes de seguro de título en los casos de financiamiento de propiedades inmuebles, rin-dió su Informe el 18 de agosto de 2005, el cual incluye los *799hallazgos relacionados con la encomienda y sus recomen-daciones sobre tales prácticas.
Entre los hallazgos pertinentes a la actuación del nota-rio como agente de cierre y de desembolso, el Informe re-veló que aunque no es la norma general, entre algunas instituciones financieras se observa dicha práctica. Se en-contró que ciertos notarios realizan funciones de agentes de cierre o de desembolso por sí o a través de una corpora-ción que pudiera estar o no bajo su control. Conforme a lo anterior, la Comisión Especial recomendó que se declare incompatible con la práctica de la notaría las funciones de agente de cierre o de desembolso, ya que el desempeño de estas funciones es ajeno al quehacer notarial.
La Comisión Especial encontró también que existen bu-fetes de abogados cuyos miembros poseen licencias de agente de seguros, quienes a su vez expiden las pólizas en los casos que autorizan los notarios del mismo bufete. Se concluyó que cuando un notario interviene, además, como agente de seguros, se coloca en un claro conflicto de interés si se genera una reclamación contra la póliza o si reco-mienda la adquisición de un seguro que genera una comi-sión para un agente o una agencia de seguros de la cual forma parte. Respecto a esto último, la Comisión Especial recomendó que se declare incompatible el uso del notario como agente de seguro de título y que se prohíba que el notario que autoriza una transacción recomiende o induzca al prestatario a adquirir una póliza de seguro con el propó-sito de cobrar las comisiones para sí o para la agencia que represente. Además, recomendó la regulación del funciona-miento paralelo, dentro de un bufete legal, del agente o agencia de seguros y la prestación de los servicios notaria-les por ese mismo bufete.
Las recomendaciones antes aludidas se fundan en la norma establecida en la Ley Notarial y su Reglamento, e interpretada por la jurisprudencia, de que el notario, como profesional del Derecho, ejerce una función pública y no representa a ninguna de las partes en el negocio jurídico. *800El ejercicio de esta función pública le impone al notario la obligación de asesorar a todos los otorgantes por igual, in-dependientemente de que uno de ellos haya requerido su servicio. Su intervención para autorizar el instrumento pú-blico ha de ser imparcial en todo momento, ya que dicha actuación constituye el pilar sobre el cual descansa la fe pública en su ministerio.
Este Tribunal, en el ejercicio de su facultad para regular el ejercicio del notariado y complementar mediante regla-mentación la Ley Notarial, acoge las recomendaciones de la Comisión Especial y dispone que se enmiende el Regla-mento Notarial vigente, para prohibir que el notario que autoriza un instrumento público realice gestiones o funcio-nes incompatibles con la intervención notarial. Con tal pro-pósito, se adopta la Regla 5A del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, para disponer lo si-guiente:

Regla 5A. Incompatibilidad entre la función del notario y otras actuaciones o gestiones ajenas a su función

Hay ciertas actuaciones o gestiones no notariales incompatibles con dicha función que afectan la imparcialidad del nota-rio y menoscaban la fe pública de la que está investido.
El notario que autoriza un instrumento público está impe-dido de actuar como agente de cierre, agente de desembolso o agente de seguro de título, o desempeñar funciones similares en el negocio jurídico o transacción que motiva su intervención.
Los notarios que formen parte de corporaciones o socieda-des, incluso como consejeros, que tengan como fines brindar servicios de agente de cierre o agente de seguro de título o de desembolso, no podrán autorizar escrituras relacionadas con transacciones o negocios en las que dichas entidades intervie-nen para prestar sus servicios. Esta prohibición aplicará al notario a partir de su ingreso como socio o accionista, o de la designación como consejero de dichas entidades.
Esta Resolución entrará en vigor el 17 de octubre de 2005.

Publíquese.

*801Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo